UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                          Chapter 7

SOOK STERLING,
                                                Case No. 19-10132-scc
                          Debtor.


STRATEGIC FUNDING SOURCE, INC.

                          Plaintiff,            Adv. Pro. No. 19-01111-scc
v.

IN SOOK STERLING,
MTK 38 INC.,
JAY ENTERTAINMENT CORP.,
9 EAST 38TH STREET REALTY LLC and
JOHN DOE

                          Defendants.



                          ANSWER TO AMENDED COMPLAINT
         Defendant 9 East 38th Street Realty LLC (the “Defendant”), by and through its

undersigned counsel, hereby responds (the “Answer”) to the Amended Complaint (the

“Complaint”) filed by Plaintiff Strategic Funding Source, Inc. (the “Plaintiff”) and states as

follows:

                                 JURISDICTION AND VENUE

         1.    The allegations contained in paragraph 1 of the Complaint contain legal

conclusions to which no response is required. To the extent any response is required, the

allegations are denied.
       2.      The allegations contained in paragraph 2 of the Complaint contain legal

conclusions to which no response is required. To the extent any response is required, the

allegations are denied.

       3.       The allegations contained in paragraph 3 of the Complaint contain legal

conclusions to which no response is required. To the extent any response is required, the

allegations are denied.

       4.      The allegations contained in paragraph 4 of the Complaint contain legal

conclusions to which no response is required. To the extent any response is required, the

allegations are denied.

       5.      The allegations contained in paragraph 5 of the Complaint contain legal

conclusions to which no response is required. To the extent any response is required, the

allegations are denied.

       6.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 6 of the Complaint.

                                            THE PARTIES

       7.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 7 of the Complaint.

       8.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 8 of the Complaint.

       9.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 9 of the Complaint.

       10.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 10 of the Complaint.



                                                2
       11.     Defendant admits the allegations contained in paragraph 11 of the Complaint.

       12.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 12 of the Complaint.

       13.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 13 of the Complaint.

                                     GENERAL ALLEGATIONS

       14.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 14 of the Complaint.

       15.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 15 of the Complaint.

       16.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 16 of the Complaint.

                               SPECIFIC FACTUAL ALLEGATIONS

       17.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 17 of the Complaint.

       18.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 18 of the Complaint.

       19.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 19 of the Complaint.

       20.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 20 of the Complaint.

       21.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 21 of the Complaint.



                                                3
       22.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 22 of the Complaint.

       23.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 23 of the Complaint.

       24.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 24 of the Complaint.

       25.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 25 of the Complaint.

       26.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 26 of the Complaint.

       27.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 27 of the Complaint.

       28.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 28 of the Complaint.

       29.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 29 of the Complaint.

       30.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 30 of the Complaint.

       31.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 31 of the Complaint.

       32.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 32 of the Complaint.




                                                4
       33.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 33 of the Complaint.

       34.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 34 of the Complaint.

       35.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 35 of the Complaint.

       36.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 36 of the Complaint.

       37.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 37 of the Complaint.

       38.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 38 of the Complaint.

       39.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 39 of the Complaint.

       40.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 40 of the Complaint.

       41.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 41 of the Complaint.

       42.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 42 of the Complaint.

       43.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 43 of the Complaint.

       44.     Defendant denies the allegations contained in paragraph 44 of the Complaint.



                                                5
       45.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 45 of the Complaint.

       46.     Defendant denies the allegations contained in paragraph 46 of the Complaint.

                                           COUNT I

       47.     Defendant repeats and reasserts its responses to paragraphs 1 through 46 of the

Complaint as if set forth fully herein.

       48.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 48 of the Complaint.

       49.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 49 of the Complaint.

       50.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 50 of the Complaint.

       51.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 51 of the Complaint.

       52.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 52 of the Complaint.

       53.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 53 of the Complaint.

       54.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 54 of the Complaint.

       55.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 55 of the Complaint.




                                                6
       56.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 56 of the Complaint.

       57.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 57 of the Complaint.

                                           COUNT II

       58.     Defendant repeats and reasserts its responses to paragraphs 1 through 57 of the

Complaint as if set forth fully herein.

       59.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 59 of the Complaint.

       60.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 60 of the Complaint.

       61.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 61 of the Complaint.

       62.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 62 of the Complaint.

       63.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 63 of the Complaint.

       64.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 64 of the Complaint.

       65.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 65 of the Complaint.

       66.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 66 of the Complaint.



                                                7
       67.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 67 of the Complaint.

       68.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 68 of the Complaint.

       69.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 69 of the Complaint.

                                          COUNT III

       70.     Defendant repeats and reasserts its responses to paragraphs 1 through 69 of the

Complaint as if set forth fully herein.

       71.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 71 of the Complaint.

       72.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 72 of the Complaint.

       73.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 73 of the Complaint.

       74.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 74 of the Complaint.

       75.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 75 of the Complaint.

       76.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 76 of the Complaint.

       77.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 77 of the Complaint.



                                                8
       78.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 78 of the Complaint.

       79.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 79 of the Complaint.

       80.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 80 of the Complaint.

       81.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 81 of the Complaint.

       82.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 82 of the Complaint.

       83.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 83 of the Complaint.

       84.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 84 of the Complaint.

       85.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 85 of the Complaint.

       86.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 86 of the Complaint.

       87.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 87 of the Complaint.

       88.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 88 of the Complaint.




                                                9
       89.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 89 of the Complaint.



                                          COUNT IV

       90.     Defendant repeats and reasserts its responses to paragraphs 1 through 89 of the

Complaint as if set forth fully herein.

       91.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 91 of the Complaint.

       92.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 92 of the Complaint.

       93.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 93 of the Complaint.

       94.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 94 of the Complaint.

       95.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 95 of the Complaint.

       96.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 96 of the Complaint.

       97.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 97 of the Complaint.

       98.     Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 98 of the Complaint.

                                           COUNT V



                                               10
       99.     Defendant repeats and reasserts its responses to paragraphs 1 through 98 of the

Complaint as if set forth fully herein.

       100.    Defendant denies the allegations contained in paragraph 100 of the Complaint.

       101.    Defendant denies the allegations contained in paragraph 101 of the Complaint.

       102.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 102 of the Complaint.

       103.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 103 of the Complaint.

       104.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 104 of the Complaint.

       105.    Defendant denies the allegations contained in paragraph 105 of the Complaint.

       106.    Defendant denies the allegations contained in paragraph 106 of the Complaint.

                                          COUNT VI

       107.    Defendant repeats and reasserts its responses to paragraphs 1 through 106 of the

Complaint as if set forth fully herein.

       108.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 108 of the Complaint.

       109.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 109 of the Complaint.

       110.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 110 of the Complaint.

       111.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 111 of the Complaint.



                                               11
       112.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 112 of the Complaint.

       113.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 113 of the Complaint.

       114.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 114 of the Complaint.

       115.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 115 of the Complaint.

       116.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 116 of the Complaint.

       117.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 117 of the Complaint.

       118.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 118 of the Complaint.

       119.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 119 of the Complaint.

       120.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 120 of the Complaint.

       121.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 121 of the Complaint.

       122.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 122 of the Complaint.

                                         COUNT VII



                                               12
       123.      Defendant repeats and reasserts its responses to paragraphs 1 through 123 of the

Complaint as if set forth fully herein.

       124.      Paragraph 124 contains legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the allegations contained in paragraph 124 of

the Complaint.

       125.      Paragraph 125 contains legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the allegations contained in paragraph 125 of

the Complaint.

       126.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 126 of the Complaint.

       127.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 127 of the Complaint.

       128.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 128 of the Complaint.

       129.      Paragraph 129 contains a legal conclusion to which no response is required. To

the extent a response is required, Defendant denies the allegations contained in paragraph 129 of

the Complaint.

       130.      Defendant denies the allegations contained in paragraph 130 of the Complaint.

       131.      Paragraph 131 contains a legal conclusion to which no response is required. To

the extent a response is required, Defendant denies the allegations contained in paragraph 131 of

the Complaint.

       132.      Defendant denies the allegations contained in paragraph 132 of the Complaint.

                                           COUNT VIII



                                                13
       133.    Defendant repeats and reasserts its responses to paragraphs 1 through 132 of the

Complaint as if set forth fully herein.

       134.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 134 of the Complaint.

       135.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 135 of the Complaint.

       136.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 136 of the Complaint.

       137.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 137 of the Complaint.

       138.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 138 of the Complaint.

       139.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 139 of the Complaint.

       140.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 140 of the Complaint.

                                          COUNT IX

       141.    Defendant repeats and reasserts its responses to paragraphs 1 through 140 of the

Complaint as if set forth fully herein.

       142.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 142 of the Complaint.

       143.    Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 143 of the Complaint.



                                               14
       144.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 144 of the Complaint.

       145.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 145 of the Complaint.

       146.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 146 of the Complaint.

       147.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 147 of the Complaint.

       148.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 148 of the Complaint.

       149.      Defendant denies knowledge or information sufficient to form an opinion as to the

truth of the allegations contained in paragraph 149 of the Complaint.

       150.      Paragraph 150 contains legal conclusions to which no response is required. To

the extent a response is required, Defendant denies the allegations contained in paragraph 150 of

the Complaint.

                                            COUNT X

       151.      Defendant repeats and reasserts its responses to paragraphs 1 through 150 of the

Complaint as if set forth fully herein.

       152.      Defendant denies the allegations contained in paragraph 152 of the Complaint.

       153.      Defendant denies the allegations contained in paragraph 153 of the Complaint.

       154.      Defendant denies the allegations contained in paragraph 154 of the Complaint.

       155.      Defendant denies the allegations contained in paragraph 155 of the Complaint.

       156.      Defendant denies the allegations contained in paragraph 156 of the Complaint.



                                                15
                                   AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

       Plaintiff fails to state a claim upon which relief can be granted.

                                   Second Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks standing.

                                    Third Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff does not have a valid,

perfected, first priority lien on the Collateral (as defined in the Complaint) and any other

property Plaintiff alleges was converted by Defendant (collectively, the “Property”).

                                    Fourth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks any ownership

and/or possessory interest in the Property.

                                     Fifth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because Defendant received the Property

in good faith and in exchange for fair consideration and reasonably equivalent value.

                                     Sixth Affirmative Defense

       At all relevant times, Debtor and MTK (each as defined in the Complaint) were solvent.

                                   Seventh Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by estoppel, waiver, election of

remedies, laches, res judicata, ratification, collateral estoppel or other equitable doctrines.

                                    Eighth Affirmative Defense



                                                  16
        Plaintiff’s claims are barred, in whole or in part, by the in pari delicto and/or unclean

hands doctrines.

                                      Ninth Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate any

damages.

                                      Tenth Affirmative Defense

        The relief requested is barred, in whole or in part, to the extent that Plaintiff can claim no

right to attorneys’ fees.

                                     Eleventh Affirmative Defense

        Assuming arguendo that Plaintiff sustained any losses, injuries or damages, either as

alleged in the Complaint or at all, such damages are adequately compensated in an action at law

for damages. Accordingly, Plaintiff has a complete and adequate remedy at law and is not

entitled to any equitable relief.

                                     Twelfth Affirmative Defense

        The Complaint is barred, in whole or in part, by the statute of limitations.

                                    Thirteenth Affirmative Defense

        With respect to the alleged rights, claims and obligations that Plaintiff seeks to enforce

against Defendant, Defendant owed no duty to Plaintiff, and, therefore, Defendant is not liable to

Plaintiff for damages.

                                    Fourteenth Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, because any harm and/or damages that

Plaintiff alleges to have sustained were caused and brought about, if at all, by the acts, conduct or

omissions of individuals and/or entities other than Defendant.



                                                  17
                                RESERVATION OF RIGHTS

       Defendant gives notice that it relies upon such other defenses as may become available

and apparent in the course of discovery, and therefore, reserves the right to amend this Answer to

assert such defenses so that the Defendant can provide meaningful responses to the allegations.

       WHEREFORE, Defendant respectfully requests that this Court dismiss the Complaint of

the Plaintiff with prejudice, deny any and all relief requested by the Plaintiff, award the

Defendant its costs and disbursements, and grant such other and further relief as the Court deems

just and equitable.

       Dated: New York, New York
              October 15, 2020

                                     DAVIS & GILBERT LLP

                                       /s/ Jesse B. Schneider
                                     Jesse B. Schneider
                                     Massimo Giugliano
                                     1740 Broadway
                                     New York, NY 10019
                                     Telephone: (212) 468-4800
                                     Facsimile: (212) 468-4888
                                     Email: JSchneider@dglaw.com
                                               MGiugliano@dglaw.com
                                     Counsel for 9 East 38th Street Realty LLC

To:

Charles Rubio
Parkins Lee & Rubio LLP
50 Main Street
Suite 1000
White Plains, NY 10606
crubio@parkinslee.com
Counsel to Strategic Funding Source Inc.
d/b/a Kapitus, Inc.


                                               18
